Citation Nr: 0117133	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  94-29 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel



INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 decision of the 
Committee on Waivers and Compromises of the New York, New 
York, Department of Veterans Affairs (VA), Regional Office 
(RO), that denied the above claim.  

The case was previously remanded by the Board in July 1998 
and February 2001 in order to schedule the veteran for a 
hearing before a member of the Board.  However, in May 2001 
the veteran indicated that he veteran no longer wanted such a 
hearing.  


REMAND

The veteran has disputed the amount of the overpayment of 
pension benefits.  He contends that VA utilized erroneous 
figures in determining his income during the overpayment 
period.  As he has challenged the validity of the 
indebtedness, further review of his waiver claim by the Board 
at this time must be deferred pending formal adjudication of 
this issue.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).  A debtor may dispute the amount or existence of a 
debt, which is a right that may be exercised separately from 
a request for waiver or at the same time.  38 C.F.R. 
§ 1.911(c)(1) (2000); see also VAOPGCPREC 6-98.  On this 
point, the General Counsel stated the following in VAOPGCPREC 
6-98:

From our reading of the Schaper decision, 
we believe it is clear that, when a 
veteran both challenges the validity of 
the debt and requests waiver, the [RO] 
must fully review the file and any 
material the veteran submits, and make 
appropriate written findings with regard 
to the validity of the debt.  If the [RO] 
concludes that the debt 


is validly established, then the waiver 
request should be referred to the 
[Committee].  Assuming the debt is not 
fully waived, the veteran must be advised 
of the decision on both issues; i.e., 
debt validity and waiver, and informed of 
his or her right to appeal.  If the 
veteran files a Notice of Disagreement, 
the Statement of the Case must fully 
discuss both the validity of the debt and 
the reasons for not waiving the debt.  If 
the veteran appeals both issues, the 
[Board] should fully consider and decide 
both questions.  If the [Board] upholds 
the [RO], the veteran may then seek 
judicial review of either or both issues.

Id. at paragraph 8.

The veteran should be provided the opportunity to add the 
validity issue to his appeal.  Since he may simultaneously 
request consideration of a validity challenge and waiver of 
recovery of the debt, the sequential approach to regional 
office adjudication of these issues would appear to best 
advance the interests of the veteran, the regional office and 
the Board.  See e.g., Harris v. Derwinski, 1 Vet. App. 180 
(1991) and Hoyer v. Derwinski, 1 Vet. App. 208 (1991) (the 
Court dismissed as premature appeals from Board decisions 
which addressed only those issues which had been considered by 
the agency of original jurisdiction.  In each case, the Court 
held that the Board's decision on the claim which had been 
appealed was not a final order subject to appeal because that 
claim was "inextricably intertwined" with another claim 
which was undecided and pending before VA).

It would also be useful to obtain more recent and updated 
information concerning the veteran's financial status.

Finally, following the issuance of the May 1993 statement of 
the case, the veteran has submitted several documents.  This 
evidence must be considered by the RO 


prior to appellate review and a supplemental statement of the 
case must be issued.    See 38 C.F.R. §§ 19.9, 19.93, 19.37 
(2000).

Accordingly, the case is remanded for the following:

1.  Adjudicate the appellant's claim 
concerning the amount of the overpayment 
in issue, undertaking such development as 
is necessary in order to adjudicate the 
issue, and addressing the specific 
contentions raised by the appellant.  
Also, provide an accounting to the 
appellant, explaining the amount of the 
overpayment and how it was calculated.  
If the determination is adverse to him, 
notify him of the determination and of 
his appellate rights, including the need 
to file a notice of disagreement and, 
following issuance of a statement of the 
case, a substantive appeal within an 
appropriate period of time in order to 
assure appellate review of this claim in 
conjunction with the current appeal.

2.  Notify the appellant of the 
information and evidence needed to 
substantiate his waiver claim and of what 
part of such evidence the Secretary will 
attempt to obtain on his behalf.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103(a)).  The 
notice should include informing him of 
the need for an updated Financial Status 
Report, VA Form 4-5655, with any 
additional supporting documentation 
regarding current income and expenses.

3.  Review the claims file and ensure that 
no other notification or development 
action in addition to that directed above 
is required by the Veterans Claims 


Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

4.  With respect to the above 
development, reasonable efforts to 
document the actions taken should be 
made.  Also, any lack of response or 
failure to cooperate on the part of the 
appellant should be clearly documented in 
the file.

5.  Readjudicate the appellant's claim 
requesting waiver of recovery of the 
overpayment of pension benefits.  
Supporting analysis and explanation for 
the decision must be provided.  

6.  If the findings remain adverse to the 
appellant, provide him and his 
representative a supplemental statement 
of the case and an opportunity to reply 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




